An unpub|isheld order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREl\/IE COURT OF THE STATE OF NEVADA

PAUL SURINDER SINGH DHALIWAL, ' No. 6327 6
Appellant, t

VS' F§LED

PARVINDER KAUR DHALIWAL,
R€SpOn(l€nt.  2 6 

DEPUTY CLERK

On l\/[ay 28, 2013, this matterlwas docketed without payment
of the requisite filing fee. On that same day, this court issued a notice
directing appellant to pay the filing fee within 10 days. The notice further . f
advised that failure to pay the fee within 10 days would result in the
dismissal of this matter. To date, appellant has not paid the filing fee or
otherwise responded to this court’s notice. Accordingly, cause appearing,

this appeal is dismissed.

lt is so ORDERED.

CLERK oF THE SUPREME CoURT
TRACIE K. LINDEMAN

BYI  x 

cc: Hon. William S. Potter, District Judge, Family Court Division
Paul Surinder Singh Dhaliwal
Parvinder Kaur Dhaliwal
Eighth District Court Clerk

SuPnEME Coun'r
oF
NEvAoA

CLERK’S ORDER

roy-1941 m 15 _ 

ORDER DISMISSING APPE'AL TRAC'E K‘ L'ND[:_EM€¢';“L;R-r _
¢:LER  g